DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “orthographic projection of the color resist layer 22 on the base substrate 11 covers an orthographic projection of the channel region 141 of the active island 14 on the base substrate 1” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “color resist layer 22” as described in the specification ([0030]; [0065] and [0072]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13 recites the limitation "the channel region" in line 17.  There is insufficient antecedent basis for this limitation in the claim. For purposes of a prompt examination the examiner reads claim 13 as with “[[a channel region”,
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 -16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In view of Applicant’s specification, it is not clear “what is color resist”. 
According to MPEP2164.01(a) [[T]]there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In the instant case,
(A) The breadth of claims 1, 7, and  and 13 are wide – “an array substrate” includes the array substrates for a liquid crystal display, for a LED display, for an OLED display, etc.
(B) The nature of the invention of claims 1 and 13 are in the specifics of layered structure that contains the regions of color resist layers. 
(C) The state of the prior art (a photoelectric conversion apparatus) is highly developed and crowded art – simple searching for “color ADJ resist” gives more than 4 thousand hits in patent literature alone.
(D) The level of one of ordinary skill is very high in semiconductor arts, but the technological equipment used in semiconductor processes is extremely expensive and complicated.  It takes months and years of training to use some specific tools.
(E) The level of predictability in the art is relatively high in semiconductor art as soon as the process conditions are established and supported.
(F) The amount of direction provided by the inventor is zero – as mentioned above the specification as filed does not contain even a single specific material used as “color resist”. 
(G) Applicant supplies no working examples for claims 1 and 13 in the specification as filed.
(H) The quantity of experimentation needed to make or use the invention of claim 10 based on the content of the disclosure is very high. It will take a significant amount of experiments to produce the specified layered structure with the color resist because the Applicant does not provide any direction or guidance. 
Based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). The Examiner bases this finding primarily on the absence of Applicant’s failure to supply any reference in his disclosure to any process capable of producing the claimed “color resist”. 
The Federal Circuit recently reiterated, “As this court has repeatedly stated, ‘the rule that a specification need not disclose what is well known in the art is merely a rule of supplementation, not a substitute for a basic enabling disclosure.’” ALZA Corp. v. Andrx Pharmaceuticals, LLC, 603 F.3d 935, 943, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010), citing Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1282 (Fed. Cir. 2007). All the Wands factors have been considered and some support a finding of enablement. But Applicant’s failure to supply “a basic enabling disclosure” tips the scales in favor of lack of enablement.
Claims 2—6, and 8-12 and 14-16 are rejected as being dependent on the rejected claims 1 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-2, 7-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al., US 2004/0257489 (corresponding to US 6,927,809), in vie of  Ryu et al., US 2011/0272696 (corresponding to US 8,598,583). 
In re Claim 1, Gotoh discloses an array substrate, comprising: a base substrate (marked as 11 in Figs. 1- 2, 4- 7 and as 31 in Figs. 8- 13); an active island (marked as 16 in Figs. 1- 2, 4- 7 and as marked as 36  in Figs. 8- 13) in disposed on the base substrate (11 (Figs. 1- 2, 4- 7); 31 in (Figs. 8- 13)); a gate insulating layer (marked as 17 in Figs. 1- 2, 4- 7 and as 37 in Figs. 8- 13) disposed on the active island (16, 36); a gate (marked as 18 in Figs. 1- 2, 4- 7 and as 38 in Figs. 8- 13) disposed on the gate insulating layer (17, 37); an interlayer dielectric layer (marked as 19 Figs. 1- 2, 4- 7 and as 39 in Figs. 8- 13) covering the active island (19, 36) , the gate insulating layer (17, 37), and the gate (18, 38); a source/drain (21a, 21b in ; 41a, 41b) disposed on the interlayer dielectric layer (19, 39) and a passivation layer (19, 39) covering the source/drain (21a, 21b in ; 41a, 41b); wherein the source/drain (21a, 21b in ; 41a, 41b) is in contact with the active island (16, 36) through a via hole (marked as (20a, 20b) in Figs. 1- 2, 4- 7 and marked as (40a, 40b) in Figs. 8-13) on the interlayer dielectric layer (19, 39); a planarization layer (marked as 22 in Figs. 1- 2, 4- 7 and marked as 42 and Figs. 7-13) disposed on the passivation layer (19, 39); and a metal anode 29 disposed on the planarization layer (22, 42) and electrically connected to the source/drain (21a, 21b in ; 41a, 41b); wherein the active island (16, 36) comprises a channel region (16c, 36c) corresponding to the gate (18, 38), and the interlayer dielectric layer (25, 45) is further provided with a layer 26 disposed thereon, and an orthographic projection of the layer 26 on the base substrate (11, 31) covers an orthographic projection of the channel region (16c, 36c) of the active island (16, 36) on the base substrate 11 (Figs. 1-13; [0046 – 0105]).
Gotoh does not discloses that the layer 26 is a color resist layer.
Ryu teaches an array substrate, comprising: a base substrate 110; an active island 140 disposed on the base substrate 110; a gate insulating layer 130 disposed on the active island 140; a gate 122 disposed on the gate insulating layer 130; an interlayer dielectric layer 160 covering the active island 140, the gate insulating layer 130, and the gate 122; a source/drain 172 disposed on the interlayer dielectric layer 160; wherein the source/drain 172 is in contact with the active island 140 through a via hole 162 on the interlayer dielectric layer 160; wherein the active island 140 comprises a channel region corresponding to the gate 122, and the interlayer dielectric layer 160 is further provided with a color resist layer 160R (Figs.4; [0091-0093]), disposed thereon (Figs. 1-22; [0039 -0116]).
To reject a claim based on this rationale set forth in MPEP 2143 (B), Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
 (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, examiner articulates the following:
(1) Gotoh’s reference contains an array substrate which differed from the claimed device by the substitution of some components (layer 26) with color resist layer;
(2) Ryu’s array substrate with color resist layer and its functions were known in the art;
(3) Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have substituted one known element (layer 26) for another (color resist layer of Ryu), and the results of the substitution would have been predictable, because Ryu’s device successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.
In re Claim 2, Gotoh taken with Ryu discloses the array substrate according to Claim 1, wherein the array substrate 10 has a display area (marked as DA in Fig. A), the color resist layer  comprises a color resist block CRB (a portion of Gotoh’s layer 26 being substituted with Ryu’s color resist in the display  DA; See Ryu: [0093]) located in the display area DA and a light blocking layer 21c (Gotoh: Fig. 6; [0077]) located above the active island 16, and an orthographic projection of the light blocking layer 21c on the base substrate 11 covers the orthographic projection of the channel region 16c on the base substrate 11 (Fig. A).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Gotoh’s Fig. 6 annotated to show the details cited

In re Claim 7, Gotoh discloses an array substrate (Fig. 6), comprising: a base substrate 11; an active island 16  disposed on the base substrate 11; a gate insulating layer 17 disposed on the active island 16; a gate 18 disposed on the gate insulating layer 17; an interlayer dielectric layer 19 covering the active island 16, the gate insulating layer 17, and the gate 18; a source/drain 24b disposed on the interlayer dielectric layer 19 and a passivation layer 22 covering the source/drain 24b; a planarization layer 25 disposed on the passivation layer 22; and a metal anode 29 disposed on the planarization layer 25 and electrically connected to the source/drain 24b; wherein the active island 16 comprises a channel region 16c corresponding to the gate 18, and the interlayer dielectric layer 25 is further provided with a layer 26 disposed thereon, and an orthographic projection of the layer 26  on the base substrate 11 covers an orthographic projection of the channel region 16c of the active island 16 on the base substrate 11 (Figs. 1-7; [0046 – 0079]). 
Gotoh does not specify that the layer 26 is a color resist layer. 
Ryu teaches an array substrate, comprising: a base substrate 110; an active island 140 disposed on the base substrate 110; a gate insulating layer 130 disposed on the active island 140; a gate 122 disposed on the gate insulating layer 130; an interlayer dielectric layer 160 covering the active island 140, the gate insulating layer 130, and the gate 122; a source/drain 172 disposed on the interlayer dielectric layer 160; wherein the source/drain 172 is in contact with the active island 140 through a via hole 162 on the interlayer dielectric layer 160; wherein the active island 140 comprises a channel region corresponding to the gate 122, and the interlayer dielectric layer 160 is further provided with a color resist layer 160R (Figs.4; [0091-0093]), disposed thereon (Figs. 1-22; [0039 -0116]).
To reject a claim based on this rationale set forth in MPEP 2143 (B), Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
 (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, examiner articulates the following:
(1) Gotoh’s reference contains an array substrate which differed from the claimed device by the substitution of some components (layer 26) with a color resist layer;
(2) Ryu’s array substrate with color resist layer and its functions were known in the art;
(3) Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have substituted one known element (layer 26) for another (color resist layer of Ryu), and the results of the substitution would have been predictable, because Ryu’s device successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.

In re Claim 8, Gotoh taken with Ryu discloses the array substrate according to Claim 7, wherein the array substrate has a display area (marked as DA in Fig. A), the color resist layer  comprises a color resist block CRB (a portion of Gotoh’s layer 26 being substituted with Ryu’s color resist in the display  DA; See Ryu: [0093]) located in the display area DA and a light blocking layer 21c (Gotoh: Fig. 6; [0077]) located above the active island 16, and an orthographic projection of the light blocking layer 21c on the base substrate 11 covers the orthographic projection of the channel region 16c on the base substrate 11 (Fig. A).

In re Claim 13, Gotoh discloses a method of manufacturing an array substrate, comprising following steps: S10, forming an active island 16 on a base substrate 11; S20, forming a gate insulating layer 17 on the active island 16; S30, forming a gate 18 on the gate insulating layer 17; S40, forming an interlayer dielectric layer 19 covering the active island 16, the gate insulating layer 17, and the gate 18 on the base substrate 11; S50, forming a source/drain 24b on the interlayer dielectric layer 19; S60, forming a passivation layer covering the source/drain on the interlayer dielectric layer; S70, forming a color resist layer 26 on the passivation layer 22  and performing a patterning treatment on the color resist layer 26; S80, forming a planarization layer 25 on the passivation layer 22; and S90, forming a metal anode 29 electrically connected to the source/drain 24b on the planarization layer 25; wherein an orthographic projection of the color resist layer 26 on the base substrate 11 covers an orthographic projection of [[a channel region 16c of the active island 16 on the base substrate 11.
Gotoh does not specify that the layer 26 is a color resist layer. 
Ryu teaches an array substrate, comprising: a base substrate 110; an active island 140 disposed on the base substrate 110; a gate insulating layer 130 disposed on the active island 140; a gate 122 disposed on the gate insulating layer 130; an interlayer dielectric layer 160 covering the active island 140, the gate insulating layer 130, and the gate 122; a source/drain 172 disposed on the interlayer dielectric layer 160; wherein the source/drain 172 is in contact with the active island 140 through a via hole 162 on the interlayer dielectric layer 160; wherein the active island 140 comprises a channel region corresponding to the gate 122, and the interlayer dielectric layer 160 is further provided with a color resist layer 160R (Figs.4; [0091-0093]), disposed thereon (Figs. 1-22; [0039 -0116]).
To reject a claim based on this rationale set forth in MPEP 2143 (B), Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
 (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, examiner articulates the following:
(1) Gotoh’s reference contains an array substrate which differed from the claimed device by the substitution of some components (layer 26) with a color resist layer;
(2) Ryu’s array substrate with color resist layer and its functions were known in the art;
(3) Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have substituted one known element (layer 26) for another (color resist layer of Ryu), and the results of the substitution would have been predictable, because Ryu’s method successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.

Allowable Subject Matter
Claims 3-6, 9-10, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 3: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 3 as: “a first color resist material layer and a second color resist material layer which are arranged in a stack, and a color corresponding to the first color resist material layer is one of red, green, and blue, and a color corresponding to the second color resist material layer is another one of red, green, and blue”, in combination with limitations of Claims 1 and 2 on which it depends.
Reason for indicating allowable subject matter
In re Claim 9: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 9 as: “the light blocking layer comprises a first color resist material layer and a second color resist material layer which are arranged in a stack, and a color corresponding to the first color resist material layer is one of red, green, and blue, and a color corresponding to the second color resist material layer is another one of red, green, and blue”, in combination with limitations of Claims 7 and 8 on which it depends.
In re Claim 14: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 14 as: “forming a whole layer of the color resist layer on the passivation layer; S82, covering the color resist layer with a photomask and exposing the color resist layer; and S83, etching the color resist layer to form a color resist block located in the display area and a light blocking layer above the active island”, in combination with limitations of Claim 13 on which it depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Ota, US 2008/0259051;
2. Ye et al. US 2018/0157127;
3. Huang et al., US 2019/0004641;
4. Huang et al., US 10,331,253.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893